Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 03/24/2022 ("03-24-22 OA"), the Applicant substantively amended independent claims 1 and 8, canceled claims 2-7, 98, 11-14 and 23-26 and added news claims 27-44 on 06/24/2022 ("06-24-22 Response").
Applicant amended paragraph [0048] in the 06-24-22 Response.
Currently, claims 1, 8 and 27-44 are pending.

Response to Arguments
Applicant's amendments to the independent claim 1 and cancelation of claims 2-7, 9, 11-14 and 23-26 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-7, 9, 11-14 and 23-26 as being anticipated by Jo set forth starting on page 3 under line item number 1 of the 03-24-22 OA.
Despite the substantive amendments to the independent claim 8, Jo still reads on the amended claim 8, because different features of Jo can be attributed to the amended claim 8.  Thus, the substantively amendments to the independent claim 8 necessitated new ground of prior-art rejection based on Jo, infra.  Substantive-amendments to the independent claim 8 required further consideration and updated search. New grounds of rejection are provided below.

A. Prior-art rejection based on Jo
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 39 and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (previously-cited Pub. No. US 2019/0267351 A1 to Jo et al.). 
	Fig. 9 and a middle part of Fig. 10 of Jo have been provided to support the 

rejection below:


    PNG
    media_image1.png
    467
    684
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    265
    626
    media_image2.png
    Greyscale




	Regarding independent claim 8, Jo teaches a substrate structure, comprising:
	a first dielectric layer 151b (para [0085] - "a third insulating layer 151b");
	a second dielectric layer 151a (para [0085] - "a second insulating layer 151a") disposed over the first dielectric layer 151b; 
	a patterned organic core layer 110b or 110b, 132 (para [0064] - "a second core member 110b"; para [0105] - "The first to fourth core members 110a, 110b, 110c, and 110d may be formed of the same material."; para [0084] - "The second core member 110b may also include the core insulating layer 111 like the first core member 11a. A material of the core insulating layer 11 may be an insulating material. In this case, the insulating material may be a thermosetting resin such as an epoxy resin..."; para [0083] - "The second to fourth encapsulants 131, 132 and 133 may include an insulating material. The insulating material may be...an insulating resin, for example, a thermosetting resin such as an epoxy resin...") disposed between the first dielectric layer 151b and the second dielectric layer 151a, wherein the patterned organic core layer 110b or 110b, 132 defines a first opening 110H2 (para [0064] - "...a second through-hole 110H2) or volume into which a third semiconductor chip 123 resides  and a plurality of second openings 110H3s (para [0084] - "a via through-hole 110H3"; Fig. 9 shows a pair of via through-holes 110H3 that are on opposite sides of the third semiconductor chip 123.) or volumes into which vias 162s reside around the first opening 110H2 or volume into which a third semiconductor chip 123 resides;
	a semiconductor device 123 (para [0064] - "...a second through-hole 110H2, a third semiconductor chip 123 including an active surface with a third connection pad 123b disposed thereon...") disposed in the first opening 110H2 or volume into which a third semiconductor chip 123 resides;
	a plurality of conductive vias 162s (para [0064] - "a second connection via 162". Fig. 9 shows a pair of second connection vias 162s.), each disposed in a corresponding one of the plurality of second openings 110H3s (para [0084] - "a via through-hole 110H3"; Fig. 9 shows a pair of via through-holes 110H3 that are on opposite sides of the third semiconductor chip 123.) or volumes into which vias 162s reside. 
	Regarding claim 39, Jo teaches a conductive foil 152a (para [0064] - "second redistribution layer 152a"; para [0087] - "The second to fourth redistribution layers 152a, 152b, and 152c...may be formed of a conductive material such as copper (Cu), aluminum (Al), silver (Ag), tin (Sn), gold (Au)...") disposed on the second dielectric layer 151a, wherein an inner lateral surface of the conductive foil 152a is substantially aligned with an inner lateral surface of the second dielectric layer 151a (The second redistribution layer 152a is embedded in the second insulating layer 151a, so the inner lateral surface of the conductive foil 152a is substantially aligned with an inner lateral surface of the second insulating layer 151a.). 
	Regarding claim 42, Jo teaches the patterned organic core layer 110b, 132 that directly contacts the first dielectric layer 151b. 
	Regarding claim 43, Jo teaches the semiconductor device 123 that directly contacts the first dielectric layer 151b (Fig. 9 shows the third semiconductor chip 123 that interfaces the third insulating layer 151b.).
	Regarding claim 44, Jo teaches the patterned organic core layer 110b or 110b, 132 that is at an elevation lower than the semiconductor device 123 with respect to a top surface of the second dielectric layer 151a.

B. Prior-art rejection based on Oruga
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 39, 42 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2022/0230948 A1 to Ogura et al. ("Ogura"). 
	Fig. 1 of Ogura has been provided to support the rejection below:

    PNG
    media_image3.png
    202
    520
    media_image3.png
    Greyscale


	Regarding independent claim 8, Ogura teaches a substrate structure (see Fig. 1), comprising:
	a first dielectric layer 130 (para [0095] - "a second dielectric layer 130");
	a second dielectric layer 122 (para [0093] - "a first dielectric layer 122") disposed over the first dielectric layer 130; 
	a patterned organic core layer 106 (para [0098] - "It is contemplated that the core panel 106 can comprise an organic laminate material...") or 106, 102 (para [0091] - "...a molding compound layer 102 comprising a molding compound 118. The molding compound 118 can comprise an epoxy molding.") disposed between the first dielectric layer 130 and the second dielectric layer 122, wherein the patterned organic core layer 106 or 106, 102 defines a first opening 104 (para [0090] - "a chip aperture 104") or volume into which a semiconductor chip 108 resides and a plurality of second openings 110s or volumes into which vias 116s reside around the first opening 104 or volume into which a semiconductor chip 108 resides;
	a semiconductor device 108 (para [0090] - "A semiconductor chip 108") disposed in the first opening 104 or volume into which a semiconductor chip 108 resides;
	a plurality of conductive vias 116s (para [0090] - "a via 116"; Fig. 1 shows a pair of vias 116s.), each disposed in a corresponding one of the plurality of second openings 110s or volumes into which vias 116s reside. 
	Regarding claim 39, Oruga teaches a conductive foil 112 disposed on the second dielectric layer 122, wherein an inner lateral surface of the conductive foil 112 is substantially aligned with an inner lateral surface of the second dielectric layer 122 (The conductive layer 122 is embedded in the second insulating layer 122, so the inner lateral surface of the conductive layer 112 is substantially aligned with an inner lateral surface of the second insulating layer 122.). 
	Regarding claim 42, Oruga teaches the patterned organic core layer 106, 102 that directly contacts the first dielectric layer 130. 
	Regarding claim 44, Oruga teaches the patterned organic core layer 110b or 110b, 132 that is at an elevation lower than the semiconductor device 198 with respect to a top surface of the second dielectric layer 122.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein the first conductive via tapers toward the carrier.
Claims 27-38 are allowed, because they depend from the allowed independent claim 1.
Claim 40 is objected to, but would be allowable if (i) its base claim 8 is amended to include all of the limitations of claim 40 and intervening claim 39 or (ii) claim 40 is rewritten in independent form to include all of the limitations of its base claim 8 and the intervening claim 39.
Claim 41 is objected to, but would be allowable, because it depends from the objected to, but allowable claim 40. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                         10 September 2022